Order of the Supreme Court, New York County, entered December 27, 1977, granting defendant Silsdorfs motion to dismiss the action pursuant to CPLR 3211 (subd [a], par 7) but granting plaintiff leave to replead within 30 days of entry of the order, unanimously affirmed, with $60 costs and disbursements of this appeal payable to respondent by appellant. The only issue on this appeal is the granting by Special Term of leave to replead. In the circumstances of this case, we do not believe that there is any need to interfere with Special Term’s exercise of discretion. Inasmuch as there is no cross appeal by plaintiff on the dismissal, we do not pass upon the validity of the complaint. Concur—Birns, J. P., Silverman, Evans, Lane and Sandler, JJ.